Title: To George Washington from Major General Horatio Gates, 4 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 4th October 1778—10 O’Clock a.m.
          
          At eight O Clock last Night I had the Honor to receive Your Excellencys letter dated 3d October.
          I have not any intelligence from Major Gray since the letter I sent to your Excellency by General Mcdougal. A Report prevails, & gains Credit, that an Empidemical Disease was brought to New York, in Admiral Byrons Fleet, which causes great Mortality, & Desertion, amongst the Sailors; it may not be useless, to order General Maxwell to take every precaution to have all Deserters, &c., from the Enemys Fleet, or Staaten Island, undergoe a sort of Quarantine, before they are permitted to pass into the Country, & mix with our people.
          Your Excellency’s Command, that upon a great Emergency I should retire To Fredericksburg, shall be Obey’d: The Camp I had chosen here, is so scituated, that The Five Brigades might have defended it against Numbers much superior; but Two Brigades being Detached, leaves part of the Strong Ground unoccupied; as Your Excellency knows, that what may be a very Good Camp for 5000 Men may be but 
            
            
            
            a very indifferent one for three; perhaps Your Excellency may, when the Alarm in the Jersey is over, Order General Macdougal’s Division to rejoin the Left Wing.
          I am much Obliged to your Excellency for the News from the West Indies, I am persuaded of its being true, as it so regularly follows the Declaration, and Orders, of His Most Christian Majesty, of the 28th June last—great good will assuredly result to The U.S. from this commencement of Hostility within the Tropic. I am Sir Your Excellencys most Obedient Humble Servant
          
            Horatio Gates
          
        